           Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 1 of 13
      

         STEPHEN G. LARSON (SBN 145225)
 1
         E-mail: slarson@larsonobrienlaw.com
 2       PAUL A. RIGALI (SBN 262948)
         E-mail: prigali@larsonobrienlaw.com
 3       R.C. HARLAN (SBN 234279)
         E-mail: rcharlan@larsonobrienlaw.com
 4       LARSON O’BRIEN LLP
         555 S. Flower Street, Suite 4400
 5
         Los Angeles, California 90071
 6       Telephone: (213) 436-4888
         Facsimile: (213) 623-2000
 7
         Attorneys for Petitioners
 8       MARCIANO ABADILLA, et al.
 9
                                  UNITED STATES DISTRICT COURT
10
                                NORTHERN DISTRICT OF CALIFORNIA
11
                                           WESTERN DIVISION
12

13

14       MARCIANO ABADILLA, et al.,                       Case No. 3:18-CV-07343-EMC
15             Petitioners,                               DECLARATION OF TOM KAYES IN
                                                          SUPPORT OF REPLY TO MOTION TO
16                v.                                      COMPEL ARBITRATION
17       UBER TECHNOLOGIES, INC.,                         [Filed concurrently with Petitioners’ Reply in
                                                          support of Motion to Compel Arbitration]
18             Respondent.
                                                          Date: February 14, 2019
19                                                        Time: 1:30 p.m.
20                                                        Judge: Hon. Edward M. Chen

21                                                        Action filed: December 5, 2018

22

23

24
25

26

27

28
                                                      1
                       DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                            CASE NO. 3:18-CV-07343-EMC
         Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 2 of 13
      


 1                                  DECLARATION OF TOM KAYES
 2            1.     I am over 18 years of age.

 3            2.     I have personal knowledge of the facts stated in this declaration and, if called to

 4   testify, could and would testify to them.

 5            3.     I am an associate at Keller Lenkner LLC.

 6          For Months, Uber Agreed That It Would Pay All Filing Fees Related to Claimants’

 7                                                Arbitrations

 8            4.     Our firm began serving demands for arbitration on Uber in August 2018.

 9            5.     On August 22, 2018, Sophia Behnia and Andrew Spurchise of Littler Mendelson

10   P.C. joined Ashley Keller, Warren Postman, and me on a conference call to discuss the demands.

11            6.     On that call, we explained to Ms. Behnia and Mr. Spurchise our clients’ position

12   on arbitration filing fees. Just as now, our position then was that Uber is equitably estopped based

13   on its statements in Mohamed v. Uber, in the U.S. Court of Appeals for the Ninth Circuit from

14   asking a driver to pay any portion of the JAMS filing fee.

15            7.     On the August 22 call, Mr. Spurchise disputed the estoppel argument but

16   acknowledged that, under Uber’s arbitration agreement, if there is a dispute about the filing fee,

17   then Uber will “bear all of the Arbitrator’s and arbitration fees until such time as the Arbitrator

18   resolves any such dispute.” See Dkt. No. 3-2 at 21.

19            8.     Mr. Spurchise was referring to Section 15.3(vi) of Uber’s arbitration agreement,

20   which provides: “Any disputes in that regard [i.e., about arbitration fees] will be resolved by the

21   Arbitrator as soon as practicable after the Arbitrator is selected, and Company shall bear all of the

22   Arbitrator’s and arbitration fees until such time as the Arbitrator resolves any such dispute.” See

23   id.

24            9.     On the August 22 call, Mr. Spurchise said Uber would pay the arbitration filing

25   fees—including the disputed portion—and raise its opposition to the estoppel argument before

26   each individual arbitrator.

27            10.    On September 5, 2018, Mr. Postman wrote an e-mail to Mr. Spurchise and Ms.

28   Behnia, summarizing the conference call and reiterating Claimants’ position that “Uber is
                                                        2
                     DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                          CASE NO. 3:18-CV-07343-EMC
         Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 3 of 13
      


 1   equitably estopped based on its statements in Mohamed from asking a driver to pay any portion of

 2   the JAMS filing fee.” Mr. Postman’s e-mail acknowledged that, “[w]hile I understand that Uber

 3   disputes this point, the arbitration agreement states that the ‘Company shall bear all of the

 4   Arbitrator’s and arbitration fees until such time as the Arbitrator resolves any such dispute.’ We

 5   hereby demand that Uber pay the full JAMS filing fee for each of the attached clients so that we

 6   may commence arbitration.” Attached hereto as Exhibit A is a true and correct copy of that e-

 7   mail correspondence dated September 5, 2018.

 8            11.   That same day, Ms. Behnia responded to Mr. Postman’s e-mail and repeated

 9   Uber’s position: “[W]e can work with JAMS on logistics and filing fees (we will raise the fee

10   dispute with the arbitrators once they are assigned).” Attached hereto as Exhibit B is a true and

11   correct copy of that e-mail correspondence dated September 5, 2018.

12            12.   Ms. Behnia sent another e-mail that same day, promising that she would “work

13   with Uber to make sure payment is processed in a timely manner.” Attached hereto as Exhibit C

14   is a true and correct copy of that e-mail correspondence dated September 5, 2018.

15            13.   On September 18, 2018, Ms. Behnia reiterated that Uber would pay all of the

16   arbitration filing fees and would take up its dispute with the estoppel argument with individual

17   arbitrators: “We’ll file a motion on the fee dispute once arbitrators are assigned.” Attached hereto

18   as Exhibit D is a true and correct copy of that e-mail correspondence dated September 18, 2018.

19            14.   In that same e-mail, Ms. Behnia confirmed that “[t]he arbitration doesn’t

20   commence until the filing fee is received.” See Exhibit D.

21            15.   Shortly thereafter, Ms. Behnia again set out the same position, this time to Sandra

22   Chan, the JAMS ADR Consultant coordinating our clients’ arbitration demands. Ms. Behnia

23   wrote: “Uber requests that Claimants pay $400 of the $1500 filing fee in each matter. However,

24   Claimants have refused to follow the holding in Armendariz. Accordingly, per the terms of the

25   December 2015 Rasier Technology Services Agreement, Uber will front Claimants’ portion of

26   the filing fees, and then Uber will raise this dispute with each arbitrator once arbitrators are

27   assigned.” Attached hereto as Exhibit E is a true and correct copy of that e-mail correspondence

28   dated October 3, 2018.
                                                        3
                     DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                          CASE NO. 3:18-CV-07343-EMC
         Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 4 of 13
      


 1            16.   One week later, Ms. Behnia again stated that Uber would pay the entire $1,500

 2   filing fee and then raise the issue with individual arbitrators: “At that point, Uber will already

 3   have paid filing fees, taken time to select an arbitrator, attended an initial arbitration management

 4   conference, filed a motion to disqualify your firm as counsel, filed a motion to compel your

 5   clients to contribute to the filing fees, etc.” Attached hereto as Exhibit F is a true and correct

 6   copy of that e-mail correspondence dated October 10, 2018.

 7            17.   A few days later, Mr. Postman e-mailed Ms. Behnia and Mr. Spurchise, seeking an

 8   explanation for why Uber had not yet paid filing fees for the outstanding demands. He explained:

 9   “There are roughly 350 clients for whom we served demands on Uber over two months ago.

10   There are another 3,247 demands that were served 4 weeks ago or more, and an additional 3,117

11   demands that were served a week or more ago.” He then asked: “Is Uber refusing to pay the filing

12   fees to commence these arbitrations; if not, when will Uber pay them?” Attached hereto as

13   Exhibit G is a true and correct copy of that e-mail correspondence dated October 15, 2018.

14            18.   Mr. Spurchise responded the next day: “Warren—I’ll check with Uber on this

15   issue and circle back.” Attached hereto as Exhibit H is a true and correct copy of that e-mail

16   correspondence dated October 16, 2018.

17            19.   A few days later, Mr. Spurchise wrote again, saying “Uber has never indicated it

18   was unwilling to pay its required portion of the arbitration fees, and it remains willing to pay its

19   required portion of the arbitration fees. And despite the fact that Uber feels your argument for not

20   paying claimants’ required portion of the fee has been made in bad faith (and Uber reserves all

21   rights and remedies in that regard), Uber has already paid the full initiation fee for dozens of

22   arbitrations.” Attached hereto as Exhibit I is a true and correct copy of that e-mail

23   correspondence dated October 18, 2018.

24            20.   Mr. Postman responded to Mr. Spurchise’s assertion that the estoppel argument

25   was raised in bad faith. He wrote: “Finally, I would note that this is the first time that you have

26   suggested our equitable estoppel position is taken in bad faith. As we stated in our demand, the

27   Ninth Circuit compelled arbitration in Mohamed in reliance on the fact that ‘Uber has committed

28   to paying the full costs of arbitration.’ We therefore think there is a strong argument that Uber is
                                                        4
                     DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                          CASE NO. 3:18-CV-07343-EMC
         Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 5 of 13
      


 1   equitably estopped from taking a different position now. We understand that Uber disagrees with

 2   this position and don’t need to litigate the issue here.” Attached hereto as Exhibit J is a true and

 3   correct copy of that e-mail correspondence dated October 18, 2018.

 4            21.   Mr. Spurchise responded that “Uber is currently working on processing the next

 5   tranche of invoices” and “agree[d]” that “we don’t need to litigate the fee apportionment issue

 6   here.” Attached hereto as Exhibit K is a true and correct copy of that e-mail correspondence

 7   dated October 19, 2018.

 8            22.   In response to another question from Mr. Postman about when Uber would pay the

 9   outstanding filing fees, Mr. Spurchise again stated that Uber intended to pay according to its

10   agreement: “Warren—as I understand it, Uber is intending to process the invoices in the order

11   that they came in.” Attached hereto as Exhibit L is a true and correct copy of that e-mail

12   correspondence dated October 23, 2018.

13            23.   A few weeks later, Ms. Behnia again said, in response to an e-mail from Mr.

14   Postman, that Uber planned to pay the filing fees and arbitrator retainers before taking up the

15   estoppel issue. Mr. Postman wrote: “JAMS has informed us that Uber has paid arbitrator retainers

16   for only 6 of the initial 47 arbitrations. Does Uber plan to pay the remaining retainers

17   imminently? If not, what is Uber’s basis for selectively proceeding with only a fraction of them?”

18   Ms. Behnia responded: “Yes, Uber plans to pay the remaining retainers imminently.” Attached

19   hereto as Exhibit M is a true and correct copy of that e-mail correspondence dated November 13,

20   2018.

21            24.   Notwithstanding Uber’s repeated representations concerning its intentions to pay

22   the $1,500 filing fee and then raise the fee dispute with the arbitrator once assigned, in Uber’s

23   most recent batch of filing fees (paid just this week), it has only paid $1,100 of the $1,500 filing

24   fee. This despite previously telling JAMS that, per the terms of its agreement, it would front

25   Claimants’ portion of the filing fee. See Exhibit E. Attached hereto as Exhibit N is a true and

26   correct copy of a letter sent to JAMS and Keller Lenkner by Uber, dated January 24, 2019.

27   ///

28   ///
                                                       5
                    DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                         CASE NO. 3:18-CV-07343-EMC
         Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 6 of 13
      


 1         Keller Lenkner Engaged Larson O’Brien to Prevent Uber from Further Delaying Its

 2                       Clients’ Ability to Commence Arbitrations Against Uber

 3            25.    Over time, it became clear to me and my colleagues that Uber was not going to

 4   timely pay the filing fees in our clients’ cases, and that it was in our clients’ best interests to move

 5   to compel arbitration. We have kept track of how long our clients arbitration demands have been

 6   pending absent full-payment of the filing fee by Uber:

 7
                                   # of Demands Pending at Least n Days
 8
                                          Days             Demands
 9                                         60               12,247
                                           90                8,682
10
                                          120                3,352
11                                        150                 105
12

13            26.    At that point, I approached Hon. Stephen G. Larson (Retired) to ask whether
14   Larson O’Brien LLP would agree to litigate the motion to compel arbitration on behalf of our
15   firm’s clients. Mr. Larson agreed to take on the representation.
16            27.    Warren Postman has never met with, spoken with, or written to anyone at Larson
17   O’Brien about this engagement. Keller Lenkner has not given Larson O’Brien any work product
18   or other information related to the underlying arbitrations, save for e-mails and attachments such
19   as those cited in this declaration that relate to procedural matters and are relevant to the petition
20   and motion to compel arbitration.
21            28.    We believed it was necessary to retain additional counsel, and to ensure that Mr.
22   Postman never communicated with additional counsel, to avoid giving Uber any opportunity to
23   further delay the arbitration process.
24       Uber Changed Its Position on the Arbitration Filing Fees After Larson O’Brien Filed the
25                                     Motion to Compel Arbitration
26            29.    In all their communications with my firm, Uber’s counsel, Ms. Behnia and Mr.
27   Spurchise, consistently maintained that Uber would pay all of the arbitration fees and that, once
28   individual arbitrators were appointed, it would argue to those arbitrators that each individual
                                                        6
                     DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                          CASE NO. 3:18-CV-07343-EMC
         Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 7 of 13
      


 1   claimant should be required to pay part of the filing fee for his or her arbitration. Neither Ms.

 2   Behnia nor Mr. Spurchise ever said that Uber would not pay those fees. Instead, they represented

 3   Uber’s position as simple and consistent with its arbitration agreement: Uber would pay all the

 4   arbitration fees until individual arbitrators could resolve the parties’ dispute over a portion of the

 5   fees.

 6            30.   Before Larson O’Brien filed this petition to compel, Uber never asked my firm to

 7   submit the filing fee dispute for all claimants to a single arbitrator as a condition of Uber’s

 8   agreeing to commence arbitration, as it has since asked Larson O’Brien. Dkt. 53-1 at 132. Uber

 9   never asked JAMS to give it that relief either. It still hasn’t. Yesterday, JAMS informed Uber

10   that “our policies and procedures … require that we collect a filing fee in each case to be

11   pursued,” that “the parties’ arbitration agreement appears to clearly prohibit collective

12   determination of any issue absent party agreement,” and that it would only “commenc[e] and

13   appoint[] an arbitrator to each case” “following receipt of the filing fees[.]” Attached hereto as

14   Exhibit O is a true and correct copy of a letter sent to Uber and Keller Lenkner by JAMS, dated

15   January 23, 2019.

16            31.   Uber’s change in position boils down to this: Before this petition, Uber conceded

17   that it was required to pay all of the arbitration filing fees before it could dispute the estoppel

18   argument, and that it could dispute the estoppel argument only before individual arbitrators in

19   individual arbitrations. Now—contrary to its own arbitration clause—Uber has represented to this

20   Court that it is required to pay the filing fees only after the estoppel argument has been resolved

21   on a collective basis.

22                   Claimants Will Submit Thousands of Arbitration Fee Waivers

23            32.   Under § 1284.3 of the California Code of Civil Procedure, an Uber driver whose

24   gross monthly income is less than 300 percent of the federal poverty guidelines need not pay any

25   arbitration fees. To take advantage of this statute, a driver need only submit to the arbitral forum a

26   declaration stating his or her qualification for this fee-waiver provision.

27            33.   Our firm has obtained more than 3,700 fee-waiver declarations thus far and are

28   receiving more every day.
                                                        7
                     DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                          CASE NO. 3:18-CV-07343-EMC
         Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 8 of 13
      


 1            34.   During one of the few preliminary hearings that have been conducted so far, Ms.

 2   Behnia raised with the arbitrator that Uber wanted to file a motion to compel the driver in that

 3   case to pay a portion of the filing fee. I responded by stating that the driver had completed a

 4   declaration under Section 1284.3. Ms. Behnia conceded that the driver’s declaration mooted

 5   Uber’s contemplated motion.

 6                         Keller Lenkner’s Efforts on Behalf of Uber Drivers

 7            35.   Since I joined Keller Lenkner, I have been personally involved in our efforts on

 8   behalf of Uber drivers.

 9            36.   One way that our clients found us was by calling a 1-800 number in a radio

10   advertisement. The advertisement advised Uber drivers that Uber may owe them unpaid wages,

11   said that Uber previously settled a case brought by the Federal Trade Commission alleging that

12   Uber lied about how much it pays drivers, and directed Uber drivers to call a toll-free number for

13   more information.

14            37.   Phone calls to that number are answered by trained agents.

15            38.   Since mid-July 2018, those agents have received calls from more than 29,000

16   individuals, conducted roughly 63,500 separate phone calls, and spent more than 476,000 minutes

17   on the phone with our clients and potential clients.

18            39.   The agents are trained to rely on scripts to answer drivers’ questions, determine

19   whether drivers want to become Keller Lenkner clients, and ensure that the drivers meet Keller

20   Lenkner’s requirements for becoming a client.

21            40.   The scripts include telling drivers that Keller Lenkner is offering to represent them

22   only in individual arbitration.

23            41.   If a driver was interested in pursuing individual arbitration against Uber and also

24   met the firm’s requirements for engagement, then an agent sent the driver an engagement letter by

25   e-mail, text, or physical delivery. The engagement letter clearly states that Keller Lenkner will

26   bring an individual arbitration claim for the client.

27   ///

28   ///
                                                        8
                     DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                          CASE NO. 3:18-CV-07343-EMC
         Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 9 of 13
      


 1            42.   After signing engagement letters, drivers received a series of “welcome” e-mails

 2   and, from time to time, update e-mails summarizing the overall progress of their claims or

 3   reporting developments in the law related to their claims or Uber.

 4            43.   Without describing the specific content of our attorney-client communications, I

 5   can disclose that the welcome e-mails introduced our firm, explained the arbitration process,

 6   explained the legal basis for the drivers’ wage-and-hour claims, answered several common

 7   questions, and encouraged drivers to send their specific questions to us by e-mail or telephone.

 8            44.   The e-mail address and phone number route to a separate center staffed by agents

 9   with more training who are specially equipped with several dozen specific scripts keyed to

10   common driver and client concerns. Those agents answer all client e-mails, calls, and text

11   messages and, when appropriate, connect clients to attorneys from our firm.

12            45.   This client-services center averages more than 240 interactions with clients each

13   day. Although we do not have exact figures, we know that the center has sent more than 10,000

14   unique (i.e., not form) e-mails and text messages and has had hundreds, if not thousands, of

15   conversations with our clients.

16            46.   Any client or prospective client who wishes to speak to an attorney rather than an

17   agent, or who asks a legal question that requires the advice of an attorney, is connected to an

18   attorney. One attorney at our firm is dedicated solely to answering these client e-mails and calls,

19   and another attorney at our firm spends most of her time responding to these client e-mails and

20   calls.

21            47.   Currently, the vast majority of our Uber driver clients who call or write to us

22   receive a response within one or two days.

23            48.   Providing this level of client service to our Uber driver clients is very important to

24   our team and to me personally. I want each client to know that they are represented by a team of

25   lawyers who are working for them, and not like they are just a name and number on a

26   spreadsheet.

27            49.   It has taken substantial time, money, and effort to develop the team, written

28   materials, processes, and equipment required to achieve this level of client service.
                                                       9
                    DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                         CASE NO. 3:18-CV-07343-EMC
     Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 10 of 13
      


 1                               Uber’s Accusations About Keller Lenkner

 2          50.      In its opposition papers, Uber makes several false accusations about our firm.

 3          51.      The accusations are not relevant to whether Uber has an obligation to arbitrate

 4   with our clients, including whether it must pay the filing fees necessary for our clients to

 5   commence arbitration. Moreover, because our firm does not want its presence to further delay its

 6   clients’ claims, we are in the process of referring affected clients to other firms. We expect those

 7   referrals to be complete within several weeks.

 8          52.      That said, the falsity of Uber’s statements about our firm and this litigation do bear

 9   on the credibility of Uber arguments. Here are five examples of false or misleading statements in

10   Uber’s brief:

11          53.      First, Uber claims that “one of the very same individuals Larson O’Brien purports

12   to represent here has filed a putative class action against Keller Lenkner.” Dkt. 53 at 6.

13          54.      That is not true.

14          55.      In late November 2018, a person named Derrick Brown sued our firm in the U.S.

15   District Court for the District of Massachusetts, alleging false advertising and other claims. As

16   alleged in his complaint, Derrick Brown resides in Connecticut. Dkt. 54 at 11, ¶ 39. Mr. Brown of

17   Connecticut is not a petitioner in this action. Our firm never served an arbitration demand on his

18   behalf. He is not currently represented by our firm or Larson O’Brien.

19          56.      Uber appears to be mistakenly referring to one of our firms’ clients, Mr. Derrick

20   Brown of Stockton, California. Mr. Brown of California is a petitioner in this action.

21          57.      The client lists we have provided to Uber list each client’s city and state, as well as

22   other contact information such as e-mail address, street address, and phone number. These lists

23   were sent to Ms. Behnia, the same lawyer who signed Uber’s brief in this Court.

24          58.      Mr. Brown’s allegations are by no means a fair and accurate representation of our

25   firm’s work for Uber drivers. Indeed, we have gone to great lengths to tell our clients exactly

26   what we are doing, what to expect, and what specifically is happening in their cases.

27          59.      The engagement agreement Mr. Brown signed clearly stated that Mr. Brown was

28   engaging us to bring an individual arbitration on his behalf against Uber. We are confident that
                                                        10
                     DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                          CASE NO. 3:18-CV-07343-EMC
     Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 11 of 13
      


 1   the radio advertisement, the engagement agreement, and our written and telephonic

 2   communications with Mr. Brown were clear and accurate.

 3          60.     Keller Lenkner has not been served with a summons or a copy of the complaint in

 4   Mr. Brown’s lawsuit.

 5          61.     Second, Uber writes that, “[f]or at least two months prior to Larson O’Brien’s

 6   commencement of this action, Keller Lenkner had not raised any concerns with respect to the

 7   pace at which arbitration proceedings were progressing.” Dkt. 53 at 8.

 8          62.     That is not true.

 9          63.     Larson O’Brien filed this action on December 5, 2018. Dkt. 1. During the

10   preceding two months, our firm repeatedly raised concerns with Uber about its failure to pay

11   filing fees and move forward with these arbitrations. See Exhibits G, L, M. Our

12   communications with Uber’s counsel during that time were primarily focused on Uber’s delay in

13   moving forward with the arbitral process. We raised these concerns with Ms. Behnia, the same

14   lawyer who signed Uber’s brief in this Court.

15          64.     Third, Uber’s brief argues that our firm was incapable of handling our client’s

16   arbitrations because we once took five days to issue certain arbitrator strikes and, in another

17   instance, had scheduling conflicts that required an April hearing date. Dkt. 53 at 8.

18          65.     Those statements are misleading.

19          66.     Our firm submitted more than 390 arbitrator strikes on behalf of claimants,

20   generally within 48 hours of receiving Uber’s strikes. That JAMS had to follow up with us one

21   time with regard to five strikes says nothing about our firm’s ability to conduct these arbitrations.

22          67.     The scheduling issue is also misleading. Uber’s brief suggests that the only reason

23   a hearing was scheduled in April is because our firm refused to devote additional lawyers to the

24   matter. Not so. The hearing to which Uber’s brief refers was a hearing on Uber’s planned motion

25   to disqualify our firm based on Mr. Postman’s work for the U.S. Chamber of Commerce. Mr.

26   Postman was to be a live witness at that hearing, so his attendance was mandatory. Uber knew

27   that, so its statement that our “firm nevertheless was unable or unwilling to identify another

28   attorney from the firm to attend” is misleading. Moreover, Uber neglects to mention that its
                                                       11
                    DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                         CASE NO. 3:18-CV-07343-EMC
     Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 12 of 13
      


 1   counsel’s schedule and the arbitrator’s schedule played a part in the selection of the April date.

 2          68.     Fourth, Uber accuses our firm of waiting five months to serve the California Out-

 3   of-State Arbitration Counsel certificate required under § 1284.2 of the California Code of Civil

 4   Procedure. Dkt. 53 at 8-9.

 5          69.     This too is misleading.

 6          70.     Section 1284.2 expressly provides that attorneys can submit the required form to

 7   an “arbitrator.” I and my colleague Marquel Reddish submitted our forms shortly after arbitrators

 8   were assigned, for every arbitration in which an arbitrator was assigned. What the statute

 9   expressly allows cannot be untimely or improper. There is no legal requirement to submit

10   paperwork related to arbitrations that may never commence.

11          71.     In other states where arbitrations have not commenced—New York,

12   Massachusetts, and Georgia—Uber has used multi-jurisdictional practice as an excuse for

13   nonpayment. Uber has made this argument in New York, even though nearly half of Keller

14   Lenkner’s attorneys—including the attorney that filed the New York demands—are admitted to

15   practice in New York.

16          72.     Fifth, Uber writes that, “[c]onsistent with the allegations in Brown, dozens of

17   claimants have already withdrawn their arbitration demands.” Dkt. 53 at 11, n.3.

18          73.     That is nonsense.

19          74.     Over more than five months, roughly 40 of the more than 12,000 clients on whose

20   behalf we have served demands have, after we have served those demands, asked us to withdraw

21   them. They represent less than one-third of one percent of all demands served.

22          75.     I have been involved in every single one of those withdrawals. I cannot reveal

23   what those clients told us about the reasons for their decisions. But I can say that the number-one

24   concern Uber drivers have about asserting their rights against Uber is retaliation by Uber. A

25   significant number of Uber drivers rely on Uber as their sole or primary source of income.

26   Understandably, many are afraid of biting the hand that feeds them.

27   ///

28   ///
                                                       12
                    DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                         CASE NO. 3:18-CV-07343-EMC
     Case 3:18-cv-07343-EMC Document 66-1 Filed 01/24/19 Page 13 of 13
      


 1          I declare that the foregoing is true and correct under penalty of perjury under the laws of

 2   the United States. Executed this 24th day of January, 2019 in Chicago, Illinois.

 3

 4
                                                  /s/ Tom Kayes                   
 5                                                    TOM KAYES
 6

 7

 8

 9

10

11

12

13

14

15

16

17
18

19

20

21

22

23

24
25

26

27

28
                                                      13
                    DECLARATION OF TOM KAYES IN SUPPORT OF REPLY TO MOTION TO COMPEL ARBITRATION
                                                                         CASE NO. 3:18-CV-07343-EMC
